Per curiam.
Respondent Michael E. Zadan, a member of the Georgia Bar since 1973, was convicted in the United States District Court for the Southern District of California of the felony of Submission of a False Document. 18 USC § 1001. The record shows that Respondent submitted a fictitious document to the Internal Revenue Service on behalf of a client. Respondent did not appeal his conviction.
A special master was appointed to conduct a hearing, pursuant to Bar Rule 4-106, for Respondent to show cause why he should not be disbarred for violating Standard.66 of Bar Rule 4-102 (d). Respondent notified the State Bar that he would not attend the show cause hearing.
The special master concluded that Respondent’s conduct violated Standard 66 of Bar Rule 4-102 (d) and recommended that Respondent be disbarred. We agree with the special master’s recommendation.
It is ordered that Michael E. Zadan be disbarred from the prac*124tice of law in the State of Georgia.
Decided May 10, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Geor-

All the Justices concur.